ALLOWANCE
The amendment filed 4/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/01/2022 is being considered by the examiner.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-2, 4-5, and 7-13 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a panel module, comprising a first frame comprising a plurality of segments arranged in a first plane (P), and at least one optical element elongating along the first plane, wherein the first frame is at least partially hollow and arranged to hold at least a peripheral portion of the at least one optical element, wherein the panel module further comprises a lighting arrangement comprising at least one light-emitting diode, wherein the lighting arrangement is arranged within the first frame and at an edge portion of the at least one optical element, and a driver unit coupled to the lighting arrangement and configured to supply power thereto, said driver unit comprising an Light Emitting Diode (LED) driver circuit and an LED driver circuit substrate, wherein the first frame comprises a first space provided behind the at least one optical element in a direction (D) perpendicular to the first plane, wherein the driver unit is arranged within the first space fully behind the optical element such that an axis extending from each part of the driver unit in a direction perpendicular to the first plane will intersect with the optical element, and wherein the plurality of segments are configured to be assembled into the first frame, and at least one connecting element configured to connect two segments, wherein the at least one connecting element comprises: a first portion having an L-shape and configured to be form fitted into the two segments, a second portion comprising two flanges with a 90° angle with respect to each other to form a L-shape, wherein the second portion is configured to abut a respective outer portion of the two segments, and a third portion provided between the first portion and the second portion, wherein the third portion comprises a slit having a predetermined width with respect to claim 1; 
A method for obtaining a panel module, comprising the steps of: extruding a printing material into a first frame comprising a plurality of segments extending in a first plane (P), wherein the first frame is at least partially hollow and comprises a first space, and wherein the plurality of segments are configured to be assembled into the first frame by at least one connecting element for connecting two segments, said at least one connecting element comprises a first portion having an L- shape and configured to be form fitted into the two segments, a second portion comprising two flanges with a 90L angle with respect to each other to form a L-shape, wherein the second portion is configured to abut a respective outer portion of the two 4Apr 25 2022 06:46PM Thomas J. Onka 9083590328page 5segments, and a third portion provided between the first portion and the second portion, wherein the third portion comprises a slit having a predetermined width. providing a lighting arrangement comprising at least one light-emitting diode, and attaching the lighting arrangement to the first frame, providing a driver unit and coupling the driver unit to the lighting arrangement, wherein the driver unit is configured to supply power to the lighting arrangement, and wherein said driver unit comprises an Light Emitting Diode (LED) driver circuit and an LED driver circuit substrate, providing at least one optical element and attaching the at least one optical element to the first frame, such that the lighting arrangement is arranged at an edge portion of the at least one optical element and the at least one optical element is arranged in front of the first space in a direction (D) perpendicular to the first plane, and arranging the driver unit in the first space fully behind the optical element such that an axis extending from each part of the driver unit in the direction (D) perpendicular to the first plane will intersect with the optical element with respect to claim 13; as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kuo (WO 2013/0159394) discloses a similar panel module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875